Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 9, 2015

                                    No. 04-13-00106-CV

Barry BROOKS, Heston C. King, Stefen Douglas Brooks, Johanna Barton, and Jesse Rodriguez
                                     Benavides,
                                      Appellants

                                              v.

                          EXCELLENCE MORTGAGE, LTD.,
                                   Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-01173
                        Honorable Peter A. Sakai, Judge Presiding

                                       ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice (not participating)


       The en banc court has considered Appellees’ motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court